OPINION OF THE COURT
Memorandum.
Final judgments unanimously modified by granting that part of tenants’ motions to consolidate the proceedings, vacating the award of costs and disbursements to the landlord in each of the separate proceedings herein and by substituting one bill of costs and disbursements in favor of the landlord and by remanding the matter to the court below for appropriate entry of said charges, and, as so modified, final judgments affirmed, with $25 costs on appeal to the tenants.
We affirm the findings of the trial court that landlord did not comply with the provisions of section 233 of the Real Property Law when it. offered tenants illusory leases to *25sign. Moreover, we find that the late charges were unreasonable and in the nature of a penalty and, therefore, were not enforceable (Truck Rent-A-Center v Puritan Farms 2nd, 41 NY2d 420, 423-424; 14 NY Jur, Damages, § 155 et seq.). Finally, the issues herein were identical and the court erred in not consolidating them prior to rendering its determination.
Farley, P. J., Slifkin and Geiler, JJ., concur.